
	

115 S1411 IS: To amend title 10, United States Code, to provide for a five-year extension of the payment of the special survivor indemnity allowance under the Survivor Benefit Plan.
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1411
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for a five-year extension of the payment of the
			 special survivor indemnity allowance under the Survivor Benefit Plan.
	
	
 1.Five-year extension of payment of special survivor indemnity allowance under Survivor Benefit PlanSection 1450(m) of title 10, United States Code, is amended— (1)in paragraph (2)(I), by striking and 2018 and inserting through 2023; and
 (2)in paragraph (6)— (A)by striking May 31, 2018 and inserting September 30, 2023; and
 (B)by striking June 1, 2018 each place it appears and inserting October 1, 2023.  